Order denying motion for judgment, and order denying motion for reargument, reversed upon the law, with ten dollars costs and disbursements, and motions granted, with ten dollars costs, with leave to plaintiff to plead over within ten days upon payment of said costs. If plaintiff intends to claim a conversion of his property by defendant, he should allege defendant’s knowledge of plaintiff’s ownership. The entire complaint is so carelessly and inaccurately- drawn; as well as so misleading in its allegations of dates, that the nature of the cause of action is the subject of speculation. Lazansky, P. J., Young, Kapper, Hagarty and Cars-well, JJ., concur.